UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-1066



WILLIAM H. BRAMBLE, SR.,

                                              Plaintiff - Appellant,

          versus

TOGO D. WEST, JR., Secretary of the Army;
UNITED STATES OF AMERICA,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William M. Nickerson, District Judge.
(CA-95-2698-WMN)


Submitted:   April 17, 1997                 Decided:   April 30, 1997


Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


William H. Bramble, Sr., Appellant Pro Se. George Levi Russell,
III, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing Appel-

lant's civil action. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Bramble v. West, No.
CA-95-2698-WMN (D. Md. Dec. 17, 1996). We further find that the

district court did not abuse its discretion in denying Appellant's

motion for relief from judgment and various motions for reconsid-

eration. See Collision v. International Chem. Workers Union, 34

F.3d 233, 236 (4th Cir. 1994); United States v. Williams, 674 F.2d
310, 312 (4th Cir. 1982). Appellant's motion to issue a subpoena is

denied. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2